Citation Nr: 0609282	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  02-14 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right lower extremity injury.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1968 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
residuals of a right knee injury.  In June 2004, the Board 
remanded the claim for additional development.  

The Board has determined that the issue is more accurately 
characterized as stated on the cover page of this decision.  

In September 2003, the veteran testified at a Travel Board 
hearing before the undersigned.

The issue of entitlement to is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision, dated in April 1970, the RO 
denied a claim of service connection for a right knee injury.  

2.  The evidence received since the RO's April 1970 decision 
which denied service connection for a right knee injury, 
which was not previously of record, and which is not 
cumulative of other evidence of record, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for residuals of a 
right lower extremity injury.


CONCLUSION OF LAW

New and material evidence has been received since the RO's 
April 1970 decision denying the veteran's claim for service 
connection for a right knee injury; the claim for service 
connection for residuals of a right lower extremity injury is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that his right lower extremity disability 
is the result of a preexisting injury that was exacerbated by 
the rigors of basic training.  He argues that he has a 
chronic right lower extremity disability that includes the 
right knee as a result of that aggravation in service.  See 
e.g., appellant's VA Form 9, received in October 2002.  In 
this regard, the Board notes that the claim originally 
presented was for a disability which the RO, in April 1970, 
characterized both as "residuals of a right knee injury" 
and "fibrosis, soft tissues, inner aspect, right thigh with 
incomplete rupture of the vastus medialis muscle."  However, 
when the RO denied the veteran's attempt to reopen this claim 
in November 1999, it characterized the issue a claim for 
residuals of a right knee injury.  The Board has therefore 
characterized the claim as a claim for service connection for 
residuals of a right lower extremity injury.  This term is 
intended to include both the muscles of the right lower 
extremity, and the right knee joint.  

As an initial matter, there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  In this decision, the 
Board has reopened the veteran's claim, and directed that 
additional development be undertaken.  Therefore, any further 
discussion of whether VA has complied with the VCAA at this 
time would be premature.

In September 1969, the veteran filed a claim for service 
connection for a right knee injury.  In April 1970, the RO 
denied service connection for a right knee injury.  The RO 
also characterized the injury in issue as "fibrosis, soft 
tissues, inner aspect, right thigh with incomplete rupture of 
the vastus medialis muscle."  There was no appeal, and the 
RO's April 1970 decision became final.  See 38 U.S.C.A. § 
7105(c) (West 2002).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. § 
5108.

The veteran subsequently applied to reopen the claim.  In 
November 1999, the RO denied the claim.  It appears that the 
RO denied the claim on the merits, i.e., without determining 
whether new and material evidence had been presented.  
Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(August 29, 2001).  As the veteran's claim was received 
before that date, the new definition does not apply in this 
case.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2005).  

The most recent and final denial of this claim was in the 
RO's decision dated in April 1970.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's April 1970 decision.  See 38 U.S.C.A. § 5108.  

The evidence of record at the time of the RO's April 1970 
decision included the veteran's service medical records.  An 
entrance examination report, dated in September 1968, noted 
that the veteran had a history of hematoma to the right thigh 
two and a half years before, that was NCD (not considered 
disabling) (it appears that this remark was recorded in 
December 1968).  Beginning in January 1969, the veteran 
received treatment for right lower extremity symptoms.  X-ray 
reports for the right knee and thigh, dated in February 1969, 
were noted to show no significant abnormalities.  Reports, 
dated in March and April of 1969, noted the following: the 
veteran complained of right lower extremity pain, there was 
"perhaps sl[ight] atrophy of the vastus medialis" that was 
hard to evaluate because of the veteran's obesity, the knees 
had full ranges of active and passive motion, one physician 
noted "believe this represents severe psychophysical problem 
with no ongoing dysfunction," exercises for the quadriceps 
were recommended, with "no duty excuse."  A May 1969 report 
noted a preservice history that included aspiration of the 
right medial distal thigh with compression dressing and 
subsequent prominence in the area with possible bulging and 
pain on prolonged walking and running.  The veteran reported 
that he had usually been able to get along well as long as he 
avoided strenuous activity.  The report noted a full range of 
motion in the knee, contains a diagnosis of fascial defect, 
indicates that this condition was thought to exist prior to 
service (EPTS), and recommends that the veteran be separated 
from service.  A June 1969 Medical Board Report (MBR) noted 
the following: the veteran's diagnosis was "chronic knee 
pain, right, secondary to fascial defect in vastus medialis 
muscle fascia, due to injury in 1965," this injury existed 
prior to service and was not permanently aggravated by 
service; the report recommends discharge.  A May 1969 
separation examination report contained an identical 
diagnosis to that in the MBR, and noted "fullness in area of 
right vastus medialis with palpable fascial defect tender to 
finger pressure.  Has good quad otherwise.  Full range of 
motion knee," and "palpable fascial defect measuring 4 cm. 
x 6 cm. over the vastus medialis."    

The relevant post-service medical evidence consisted of a 
March 1970 VA examination report, which noted complaints of 
occasional right knee swelling and slight pain, and reddening 
of the swollen area.  The diagnosis was fibrosis, soft 
tissues, inner aspect, right thigh with incomplete rupture of 
the vastus medialis muscle.  

At the time of the RO's April 1970 decision, the claims file 
did not include a competent opinion that a current right 
lower extremity condition was caused or aggravated by the 
veteran's service.  

The evidence received since the RO's April 1970 decision 
includes VA and non-VA medical treatment reports dated 
between 1972 and 2004.  This evidence includes statements 
from Frank C. Alario, M.D., dated in July 2000 and November 
2002, Lance A. Markbrieter, M.D., dated in November 2002, and 
Daniel E. Fox, M.D.,  dated in August 2004, which show that 
these physicians indicate that the veteran had a right leg 
injury that existed prior to service, and that this injury 
was aggravated by his service.  

The Board finds that new and material evidence has been 
received to reopen the claim for service connection for 
residuals of a right lower extremity injury.  The submitted 
evidence includes competent evidence indicating that the 
veteran had a right leg injury that existed prior to service 
and that was aggravated by his service.  This evidence was 
not of record at the time of the RO's April 1970 decision, is 
not cumulative, and is "new" within the meaning of 
38 C.F.R. § 3.156.  The Board further finds that this 
evidence is material.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The Board therefore finds that the submitted 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See e.g., 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
claim is therefore reopened.

  
ORDER

Having submitted new and material evidence, the claim of 
entitlement to service connection for residuals of a right 
lower extremity injury is reopened; the appeal is granted to 
this extent only and is subject to the following development.


REMAND

The Board finds that a remand is required for another 
examination and etiological opinion.  As an initial matter, 
the Board notes that the argument and evidence of record are 
such that the issue is whether a preexisting right lower 
extremity injury was aggravated by the veteran's service.  

In June 2004, the Board remanded the claim and requested that 
an examiner provide a number of opinions using the standard 
of whether it was "at least as likely as not (i.e., a 
likelihood of 50 percent or greater)."  A VA examination 
report, date in July 2004, shows that the examiner determined 
that the veteran had a preexisting right knee injury that was 
not caused or aggravated by his service.  However, as 
previously stated, the Board has reopened the claim, and the 
issue is now one of aggravation.  In a recent decision, 
Cotant v. Principi, 17 Vet. App. 116 (2003), the Court held 
that the presumption of soundness may only be rebutted where 
there is clear and unmistakable evidence that the condition 
both preexisted service and was not aggravated by service.  
See also VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).  
Therefore, on remand, the veteran should be afforded another 
examination using the "clear and unmistakable" standard.  

In addition, service connection may be granted for a 
"[d]isability which is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a); 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Should the veteran be determined to have a right lower 
extremity disorder that was aggravated by his service, which 
ended in 1969, the possibility exists that this aggravated 
disorder, in turn, caused or aggravated other subsequently 
appearing right lower extremity disorders.  See e.g., July 
2004 magnetic resonance imaging report from Jatin 
Garjarawala, M.D. (noting inter alia Grade II intermeniscal 
changes in the medial and lateral meniscus, a sprain of the 
medial and lateral patellar retinaculum, and patellar tendon 
tendinosis); July 2004 VA examination report (noting 
diagnoses that included "intrameniscal changes medial 
meniscus right knee and patellar tendinosis").  The legal 
standard for service connection in such a case would be a 
preponderance of the evidence (i.e., "at least as likely as 
not") as opposed to "clear and unmistakable."  On remand, 
if appropriate, the examiner should be requested to provide 
an opinion as to whether any current right lower extremity 
disorder that was aggravated by service, in turn, caused or 
aggravated any other right lower extremity disorder.  

Finally, in its Remand, the Board noted that although medical 
statements have been received from four private physicians, 
specifically, Frank C. Alario, M.D., Joseph C. Tauro, M.D., 
Carolina Prados, D.C., and Lance A. Markbreiter, M.D., their 
medical treatment records are not associated with the claims 
folder.  The Board requested that the RO obtain the 
appropriate releases of information from the veteran, and 
obtain all of the veteran's medical records related to his 
residuals of the right lower extremity injury and associate 
those records, if any, with the claims folder.  However, 
these releases have still not been received.  On remand, the 
RO should again request the appropriate releases from the 
veteran and obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide information, 
including the names and addresses, of all 
health care providers from whom he has 
received treatment for right lower 
extremity symptoms since July 2004, as 
well as releases for all treatment from 
Drs. Alario, Tauro, Prados, and 
Markbreiter.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran for 
incorporation into the record which has 
not previously been associated with the 
claims files, to include records from Drs. 
Alario, Tauro, Prados, and Markbreiter.

2.  Upon completion of the above, the 
veteran should be afforded a VA orthopedic 
examination.  The examiner should review 
the contents of the claims files, and 
obtain relevant history from the veteran.  
Following the examination, the examiner 
should express opinion on the following 
questions:

a.) What is/are the current diagnosis, or 
diagnoses, for the right lower extremity; 
and,

b.) for each disorder found:

(i)	Whether such disorder clearly and 
unmistakably pre-existed the 
veteran's service;

(ii)	For each disorder determined to have 
preexisted service, whether such 
disorder clearly and unmistakably did 
not undergo a permanent increase in 
severity during service that was 
beyond the natural progress of the 
disorder.  

(iii)	Pursuant to (2)(b)(i) and (ii), if 
the veteran is found to have a right 
lower extremity disorder that 
preexisted service and that underwent 
a permanent increase in severity 
during service that was beyond the 
natural progress of the disorder (in 
other words, if the veteran is found 
to have a preexisting right lower 
extremity disorder that was 
aggravated by his service), the 
examiner should provide an opinion as 
to whether it is at least as likely 
as not (i.e., a likelihood of 50 
percent or greater) that such 
disorder caused or aggravated any 
other current lower right extremity 
disorder.

The examiner must provide a rationale for 
the opinions expressed.  The claims folder 
and a copy of this remand should be made 
available to the examiner.

3.  Thereafter, the RO should conduct a de 
novo review of the claim of entitlement to 
service connection for residuals of a 
right lower extremity injury, to include, 
if appropriate, 38 C.F.R. § 3.310 (2005) 
and Allen v. Brown, 7 Vet. App. 439 
(1995).  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


